UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-6350


DEVINCHE JAVON ALBRITTON,

                   Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of the Virginia Department of Corrections,

                   Respondent - Appellee.



                                     No. 19-6464


DEVINCHE JAVON ALBRITTON,

                   Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of the Virginia Department of Corrections,

                   Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00737-AWA-LRL)


Submitted: August 22, 2019                                  Decided: August 26, 2019
Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


DeVinche Albritton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, DeVinche Javon Albritton seeks to appeal the district

court’s orders accepting the recommendation of the magistrate judge and denying relief on

his 28 U.S.C. § 2254 (2012) petition and denying Albritton’s postjudgment motion, which

the court considered pursuant to Fed. R. Civ. P. 60(b). The orders are not appealable unless

a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional claims

is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the denial of a constitutional

right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Albritton has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss these appeals. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED



                                              3